MEMORANDUM OPINION
No. 04-05-00342-CV
FORD MOTOR COMPANY and Saul Guerrero, Jr. ,
Appellants
v.
Rosanna GARCIA, Arturo Guerrero, Jr., and Maria Del Carmen Boddie ,
Appellees
From the 365th Judicial District Court, Zavala County, Texas
Trial Court No. 03-07-10755-ZCVAJA
Honorable Amado Abascal, III , Judge Presiding

PER CURIAM

Sitting: Catherine Stone , Justice
  Sarah B. Duncan , Justice
  Karen Angelini , Justice

Delivered and Filed: April 5, 2006

REVERSED IN PART AND REMANDED IN PART
 Appellant Ford Motor Company and appellees Rosanna Garcia, Arturo Guerrero, Jr., and Maria Del Carmen Boddie have
filed a joint motion asking this court to reverse, without reference to the merits, that portion of the trial court's judgment that
pertains to appellees' claims against Ford Motor Company and remand the cause to the trial court for entry of judgment in
accordance with their settlement agreement.  The parties also request that this court release The American Road Insurance
Company from its obligations on the supersedeas bond.
 The motion is granted.  The trial court's judgment of March 8, 2005 is reversed as to appellees' claims against Ford Motor
Company, and that portion of the cause is remanded to the trial court for entry of judgment in accordance with the parties'
settlement agreement.  Costs of appeal are taxed against the parties who have incurred them, and appellant Ford Motor
Company's surety, The American Road Insurance Company, is released from liability on the supersedeas bond.  SeeTex. R.
App. P. 42.1(a)(2)(B); 43.2(d).  Because appellant Saul Guerrero was not a party to the settlement agreement between
appellant Ford Motor Company and appellees Rosanna Garcia, Arturo Guerrero, Jr., and Maria Del Carmen Boddie, this
opinion does not affect the status of appellant Saul Guerrero's appeal.


       PER CURIAM